NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



RICHARD ALBERTY,                              )
                                              )
              Appellant,                      )
                                              )
v.                                            )      Case No. 2D14-285
                                              )
JEC ONE, LLC, a Maryland limited              )
liability company,                            )
                                              )
              Appellee.                       )
                                              )

Opinion filed July 3, 2019.

Appeal from the Circuit Court for Charlotte
County; Joseph G. Foster, Judge.

Andrea S. Cunell of The Cunell Law Firm,
P.A., Miami (withdrew after briefing), for
Appellant.

Richard Alberty, pro se.

Roger H. Miller III and Fletcher H. Rush
of Farr, Farr Emerich, Hackett and Carr,
P.A., for Appellee.



PER CURIAM.


              Affirmed.



KELLY, MORRIS, and SLEET, JJ., Concur.